                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

KEVIN HOLMGREN,                      :
                                     :
     Plaintiff,                      :
                                     :
     v.                              :     Case No. 3:17CV937(RNC)
                                     :
FORTIN,                              :
                                     :
     Defendants.                     :


               RULING ON PLAINTIFF'S MOTION TO COMPEL

     Pending before the court is the plaintiff's motion to compel.

(ECF #37.) 1   The plaintiff's motion to compel (ECF #37) is granted

in part and denied in part as follows:

     1.    Production Request 12 requests the duty roster for the

date of the incident.       The defendants do not object.        The request

is granted absent objection.

     2.    Request for Production 13 requests that "all defendants

be made available for deposition."         Defense counsel responds that

the plaintiff has not noticed the defendants' depositions, but

defendants     do   not     object   to    being     deposed    "subject      to

availability."      A     court   order   is   not   required   to   notice    a

deposition and, therefore, plaintiff’s request is denied. 2


     1 The defendants initially did not file an opposition. The
court ordered them to show cause why the plaintiff's motion to
compel should not be granted. (ECF #43.) The defendants
thereafter filed a response. (ECF #44.)
     2A  deposition is a means by which a party may obtain
information to prepare for trial by questioning a witness who is
     If   the   plaintiff    decides   to   depose   one     or   more   of   the

defendants, he should begin by contacting defendants' counsel to

arrange a time and place for the deposition.            The plaintiff must

give the defendants' attorney a written notice of the deposition,

which includes the date, time and place of the deposition, the

deponent's name, and the method for recording the testimony, i.e.,

audio,    audio-visual,     or   stenographic.       Rule    30(b)(1).        The

plaintiff also must arrange for a court reporter or stenographer,

the costs of which he must bear.             Rule 30(b)(3). The costs of

deposition are not covered by the in forma pauperis statute.

     3.     Request   for   Production      14   requests    a    copy   of   the

"Admittance Mittimus" for the date at issue.                The defendants do

not object.     The request is granted absent objection.

     4.     Request for Production 15 seeks videos of certain areas

of the Hartford Correctional Center on the date of the incident.

The defendants object in part.         They agree that the plaintiff may

view the videos, but they object to the plaintiff taking possession

of the videos for reasons of safety and security because they

depict the interior of a correctional facility.               Where an inmate

has requested possession of a video of a correctional facility,

such objections have been sustained based on an evidentiary showing



under oath.   The deposition is recorded by a court reporter or
stenographer and customarily occurs in a conference room.   The
plaintiff is directed to Rule 30 of the Federal Rules of Civil
Procedure which governs depositions.
                                       2
such as an affidavit attesting to specific security concerns.                        See

Florer v. Schrum, No. C11-5135 BHS/KLS, 2012 WL 2995071, at *4

(W.D. Wash. July 23, 2012)(holding that inmate may view video

recording of a correctional facility but not possess the video

because      of   "bona    fide    security         justifications     for   limiting

Plaintiff's       access   to     the    surveillance      video"      citing   to    an

affidavit by the Director of Security for the Washington State

Department of Corrections).              The court does not have the benefit

of such a showing in this case. 3                 If the plaintiff wishes to view

the   videos,     he   should     contact         defendants’   counsel.        If   the

plaintiff wants to pursue a motion to compel production of videos,

he may refile his motion after meeting and conferring with defense

counsel in an attempt to resolve any dispute. At this juncture,

the plaintiff’s request for the videos is denied without prejudice.

      As to any future discovery disputes that might arise, the

court reminds the parties of their obligation to meet and confer

pursuant to D. Conn. L. R. Civ. 37 to resolve their discovery

disputes without the need for judicial intervention.

      SO   ORDERED     this     6th     day   of    September   2019    at   Hartford,

Connecticut.

                                          ____________/s/______________
                                          Donna F. Martinez
                                          United States Magistrate Judge


      3Thecourt notes that the plaintiff in this case is no longer
incarcerated.
                                              3
